Amended and Restated Schedule to Trust Instrument Schedule A FIRST INVESTORS INCOME FUNDS Cash Management Fund Fund For Income Government Fund Investment Grade Fund International Opportunities Bond Fund Strategic Income Fund Floating Rate Fund Schedule updated as of May 16, 2013 Schedule A FIRST INVESTORS EQUITY FUNDS Global Fund Special Situations Fund Total Return Fund Select Growth Fund Growth & Income Fund Opportunity Fund Equity Income Fund International Fund Schedule updated as of September 4, 2012 Schedule A FIRST INVESTORS TAX EXEMPT FUNDS Tax Exempt Income Fund California Fund Connecticut Fund Massachusetts Fund Michigan Fund Minnesota Fund New Jersey Fund New York Fund North Carolina Fund Ohio Fund Oregon Fund Pennsylvania Fund Virginia Fund Tax Exempt Opportunities Fund Schedule updated as of September 4, 2012 Schedule A FIRST INVESTORS LIFE SERIES FUNDS Cash Management Fund Equity Income Fund Fund For Income Government Fund Growth & Income Fund International Fund International Opportunities Bond Fund Investment Grade Fund Opportunity Fund Select Growth Fund Special Situations Fund Target Maturity 2015 Fund Total Return Fund Schedule updated as of December 17, 2012
